-00540-JMA-SIL Document 401 Filed 03/08/19 Page 1 of 10 Pa
-00540-JMA-SIL Document 401 Filed 03/08/19 Page 2 of 10 Pa
-00540-JMA-SIL Document 401 Filed 03/08/19 Page 3 of 10 Pa
r-00540-JMA-SIL Document 401 Filed 03/08/19 Page 4 of 10 Pag
-00540-JMA-SIL Document 401 Filed 03/08/19 Page 5 of 10 Pa
Case 2:16-cr-00540-JMA-SIL Document 401 Filed 03/08/19 Page 6 of 10 PageID #: 4426
Case 2:16-cr-00540-JMA-SIL Document 401 Filed 03/08/19 Page 7 of 10 PageID #: 4427
Case 2:16-cr-00540-JMA-SIL Document 401 Filed 03/08/19 Page 8 of 10 PageID #: 4428
Case 2:16-cr-00540-JMA-SIL Document 401 Filed 03/08/19 Page 9 of 10 PageID #: 4429
Case 2:16-cr-00540-JMA-SIL Document 401 Filed 03/08/19 Page 10 of 10 PageID #: 4430
